Citation Nr: 1709085	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 0 percent for a wedge resection of the right lung middle lobe, for hamartoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In April 2016, the Court granted a Joint Motion for Remand, vacated the June 2015 decision, and remanded the case to the Board.  In September 2016, the Board remanded the case for additional development.  

The Veteran was scheduled for a videoconference hearing before the Board.  However, in February 2015 written correspondence, the Veteran's representative, on his behalf, cancelled the Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports the assignment of a rating in excess of 0 percent for wedge resection of the right lung middle lobe for hamartoma as the disability is productive of chest pains and shortness of breath which impact his daily and vocational activities.

In a December 2016 VA examination, the Veteran was noted as having chronic obstructive pulmonary disease (COPD).  The examiner found that the Veteran's COPD was not related to the hamartoma.  The examiner concluded that no residual respiratory condition was due to the prior hamartoma of the lung or its restriction.  The examiner noted that the Veteran did not have multiple respiratory conditions, but then stated, in the diagnosis portion of the exam, that the Veteran had multiple respiratory conditions.  Due to the conflicting language within the examination it is difficult to determine the examiner's intent in citing that the Veteran does or does not have multiple respiratory conditions.  

Beyond that, the December 2016 examination notes that the Veteran has a pleural density present, but does not provide any detail as to its cause or impact on the Veteran's functional abilities.  Without the examination addressing whether or not the Veteran has multiple respiratory conditions, and whether or not one or more of them are the cause of the pleural density, or result in any disability, the Board is unable to reach an adequate decision on the Veteran's claim.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the December 2016 examination is incomplete for adjudication.

Clinical documentation dated after January 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all treatment for any respiratory disability since January 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after January 2017.  

3.  Then, schedule the Veteran for a VA respiratory examination with a medical doctor who has not examined him before.  The examiner must review the claims file and should note that review in the report.  Any necessary testing, to include pulmonary function testing, should be conducted.  The examiner should provide FEV-1 percentage of predicted value, the ration of FEV-1/FVC in percentage, the DLCO (SB) percentage of predicted value. The examiner should state the maximum exercise capacity in ml/kg/min oxygen consumption.  The examiner should state whether the evidence show cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (on echo or cardiac catheterization), or episodes of acute respiratory failure.  The examiner should state whether or not the Veteran requires outpatient oxygen therapy.  The examiner should state whether or not the Veteran has multiple respiratory disabilities.  The examiner should also discuss if there is a plural density present, the cause of the plural density, and what impact, if any, it has on the Veteran's functional abilities.  The examiner should provide an opinion as to what symptoms are due to the service-connected wedge resection of the right lung middle lobe.

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

